[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO REARGUE (NO. 151)
1. On May 6, 1993, the plaintiff was ordered by the court (Moran, J.) to pay the defendant temporary child support of $2500 for four minor children and $1000 temporary alimony for a total of $3500 a month. The court instructed the defendant to prioritize payment of the first mortgage of $1783 a month to Prudential Home Mortgage and a second mortgage of $569 a month to Ford Consumer Credit, a total of $2352 a month, the monthly payments of a food plan and the monthly utility bills with this $3500 monthly award.
2. On January 26, 1994, the court (Petroni, J.) heard testimony on the defendant's motion for contempt in which it was alleged that the plaintiff had failed to pay her the $3500 per month order for three months for a total arrearage of $10,500. The plaintiff testified paying the two mortgages in good faith as well as debts incurred for the minor children totalling $11,105; therefore, the court denied the motion. The court finds that the plaintiff's payment of these debts made him current on the arrearages to February 1, 1994. CT Page 6798
3. On May 12, 1994, the court (Petroni, J.) heard testimony and found that the defendant had failed to pay the two mortgage debts for the months of March and April, 1994 and that the marital home was about to be foreclosed. The court ordered the plaintiff to pay the mortgage arrearages directly to the said mortgagees. The court found it to be in the best interests of the minor children that the marital home not be foreclosed.
4. On June 9, 1994, the court heard conflicting testimony on the payment of the mortgage debts and finds it to be in the best interests of the children that the plaintiff continue to pay the two mortgages directly to Prudential Home Mortgage and Ford Consumer Credit, a total of $2,352 a month, and the balance of $1148 shall be paid directly to the defendant for a total of $3500 a month in temporary child support and alimony.
For the foregoing reasons, the motion to reargue that the plaintiff pay monthly support payments of $3500 directly to the defendant is denied.
ROMEO G. PETRONI, JUDGE